Citation Nr: 0422591	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  04-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus, to include entitlement 
to a separate evaluation for each ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which continued the veteran's 
single 10 percent disability evaluation for previously 
service-connected bilateral tinnitus (as originally assigned 
in a November 1992 rating decision, effective from May 24, 
1991).  The veteran appealed the March 2003 rating decision, 
continuing his request for the assignment of two separate 10 
percent tinnitus evaluations (one for each ear).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran is already in receipt of a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for service-connected 
bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (prior and subsequent to 
June 13, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and its implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has also indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO), and that the content of that notice should contain the 
following four elements:  (1) notice of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and, (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).

The Board emphasizes, however, that the veteran's argument on 
appeal is limited to his interpretation of governing legal 
authority.  He does not argue that his already service-
connected disability has increased in severity or that such 
disability results in an unusual disability picture.  Rather, 
he asserts that application of existing law to the existing 
facts supports the assignment of separate 10 percent ratings:  
one 10 percent rating for each ear.  

In a precedential opinion, VA's Office of General Counsel 
ruled that under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  VAOPGCPREC 2-2004 (March 9, 2004); 
see also VAOPGCPREC 5-2004 (June 23, 2004).

In any case, in the March 2003 rating decision and in the 
March 2004 statement of the case, the RO specifically advised 
the veteran that his 10 percent disability rating represented 
the highest schedular evaluation possible for tinnitus.  The 
March 2004 statement of the case also advised the veteran of 
the regulation change affecting Diagnostic Code 6260, 
effective June 13, 2003, and advised him that there was no 
legal basis for the assignment of a separate rating for each 
ear due to tinnitus under either the old or new law.  In sum, 
the RO clearly advised the veteran that VA regulations do 
not, in fact, allow for the assignment of separate ratings as 
contended on appeal.  

The Board recognizes that in the March 2004 notice of 
disagreement, the veteran's representative waived further 
VCAA notification in order to expedite the appeal.  Then, in 
a July 2004 filing, the veteran's representative asserted 
that VCAA notice and assistance in this case was inadequate.  
In the circumstances of this case, however, where VA clearly 
advised the veteran that there is no legal basis for a higher 
schedular evaluation and the veteran raised no arguments 
regarding entitlement to an extraschedular rating, no 
additional notice is required, and a remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Entitlement to an Evaluation in Excess of 10 Percent for 
Service-Connected Bilateral Tinnitus, to Include a Separate 
Rating for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran is already service-connected for bilateral 
tinnitus, which is assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), 
effective May 24, 1991.  This 10 percent rating is the 
maximum schedular rating available for tinnitus under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  In March 2003, the 
veteran (through his representative) applied for a higher 
rating, specifically arguing entitlement to the assignment of 
a separate 10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the Diagnostic Code.  Relevant to 
the veteran's appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that because the 
veteran's claim was in an active stage at the time of the 
regulation change, the amended Diagnostic Code 6260, 
effective after the date of the veteran's claim, cannot be 
applied to his claim.  They submit that retroactive 
regulation application, as addressed in VAOPGCPREC 7-2003 
(November 19, 2003) (Application of Veterans Claims 
Assistance Act of 2000 to Claims Pending on Date of 
Enactment), is not appropriate.  In this precedential 
opinion, VA's General Counsel ruled that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  If the 
statute or regulation is silent, VA must 
determine whether applying the new 
provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the 
May 14, 2003, regulation changes, effective June 13, 2003, 
merely clarify long-standing VA practice and as such, no 
retroactive effect is produced in applying the amended 
Diagnostic Code 6260 to the veteran's claim.  

Additionally, as noted above, the RO advised the veteran of 
the regulatory changes in the statement of the case issued in 
March 2004, and, the veteran, through his representative, 
specifically refers to this regulatory change in both May 
2004 and  July 2004 filings on appeal.  Therefore, there is 
no prejudice in the Board's consideration of the amended 
regulation in this appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

The Board emphasizes that the cited-to amendments do not 
contain any substantive changes in the regulation that affect 
this particular case, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10 
percent evaluation - whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.  
The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507(b) (2003); Splane v. West, 
216 F.3d 1058 (Fed. Cir. 2000).  

The Board recognizes that the veteran and his representative 
argue that VAOPGCPREC 2-03 is inadequate and incomplete as it 
does not discuss the applicability of 38 C.F.R. § 4.25(b), 
and, is inapplicable to the veteran's appeal because it was 
issued after the date of the veteran's claim.  However, the 
Board again emphasizes that as the changes at 38 C.F.R. § 
4.87, Diagnostic Code 6260 merely made explicit what had been 
a long-standing VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria.  In its reasons and bases for the denial on 
appeal and in the statement of the case, the RO clearly 
advised the veteran that the Rating Schedule as in effect at 
the time of the decision did not, in fact, allow for such 
separate evaluations for tinnitus.  The veteran and his 
representative were obviously aware of VA's policy, and 
directed all appellate arguments towards VA's interpretation 
and application of the governing regulations.  

The Board does, however, recognize the argument put forth by 
the veteran that the assignment of separate ratings is 
dependent upon a finding that the disease entity is 
productive of distinct and separate symptoms, and that it is 
only the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses that is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The veteran and his 
representative argue that 38 C.F.R. § 4.25(b) is applicable 
to the veteran's claim for separate ratings for each ear.  As 
discussed previously, the contention raised is that the pre-
amended Diagnostic Code 6260 is the proper rating criteria.  
Specifically, applying the 2002 version of Diagnostic Code 
6260, the veteran and his representative argue that absent 
clear statutory language indicating that the 10 percent 
evaluation is applicable to bilateral or unilateral tinnitus, 
38 C.F.R. § 4.25(b) allows for separate 10 percent ratings 
for each ear affected by tinnitus.  Upon consideration of 38 
C.F.R. § 4.25(b), however, the Board finds that tinnitus 
cannot be considered two separate disabilities merely because 
it is perceived to affect two ears.  The Board recognizes the 
argument put forth by the veteran that in this case, as 
opposed to the general medical principles cited in the 
General Counsel opinion, his tinnitus does, in fact, 
separately affect each ear.  The record does not reflect, 
however, that the veteran possesses a recognized degree of 
medical knowledge to contradict the findings utilized in VA 
rulemaking, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), and the Board is bound to apply governing VA legal 
authority, to include precedential General Counsel opinions.  
As the General Counsel opinion makes clear, the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.  The governing rule is 
that only a single 10 percent disability rating is authorized 
for tinnitus, regardless of whether the tinnitus is perceived 
as unilateral, bilateral or in the head, under the prior and 
the amended regulation.  VAOPGCPREC 2-03.  Hence, a separate 
10 percent rating for each ear is not warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-03.  On this point, the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Here, the Board continues to note that the veteran does not 
argue - and the evidence does not suggest - that the symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate Diagnostic Code, or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
to include 38 C.F.R. § 3.321(b)(1) (2003).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus, to include entitlement 
to a separate evaluation for each ear, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



